ORDER
PER CURIAM:
Charles T. Robinson appeals from the judgment denying his Rule 29.15 motion to vacate his conviction and life sentence for murder in the second degree (§ 565.021, RSMo 1986) and his conviction and consecutive twenty-year sentence for armed criminal action (§ 571.015.1, RSMo 1986) following a jury trial. Mr. Robinson was sentenced as a persistent offender pursuant to § 558.016.3, RSMo 1986. His convictions and sentences were affirmed by this court by a per curiam order opinion. State v. Robinson, 747 S.W.2d 650 (Mo.App.1988). The judgment is affirmed. Rule 84.16(b).